Per Curiam.
— This is an appeal from a judgment of the superior court of Thurston county dismissing a proceeding instituted by the city of Everett to review certain orders of the department of public works, dated September 15, 1922, and September 25, 1922, respectively. It is, in effect, a companion case of that of Everett v. Department of Public Works, 125 Wash. 341, 215 Pac. 1045, and directly calls in question two orders referred to in that decision, which orders were set up in the return to the writ of review in that case, that being a review proceeding upon complaint of the city against the order made by the department of public works on June 27, 1922.
In substance, the claim of the city in the present action is that the orders involved are and were unlawful in their entirety, in excess of the authority and power of the department of public works, and void. The contention is answered, however, by the other case, and for the reasons therein given we are satisfied that the judgment in this case should be and it is affirmed.